    Case: 4:18-cv-01561-JCH Doc. #: 39 Filed: 02/20/19 Page: 1 of 6 PageID #: 2977



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DREW E. BURBRIDGE and                                 )
JENNIFER L. BURBRIDGE,                                )
                                                      )
                Plaintiffs,                           )
                                                      )
         v.                                           )       No. 4:17CV2482 RLW
                                                      )
CITY OF ST. LOUIS, MISSOURI, et al.,                  )
                                                      )
                Defendants.                           )

                                MEMORANDUM AND ORDER

         This matter is before the Court on Defendants' Motion to Consolidate Discovery. (ECF

No. 52) The motion is fully briefed and ready for disposition. Upon review of the motion,

responses in opposition by Plaintiffs Drew and Jennifer Burbridge ("the Burbridges") and

Movants, and reply brief from the Defendants, the Court finds that consolidation of discovery is

not warranted in this case.

                                            Background

         This case stems from public protests following the not guilty verdict in the First Degree

Murder trial of Jason Stockley ("Stockley Verdict") in the City of St. Louis, Missouri. (Second

Am. Compl., ECF No. 47) The Burbridges are documentary filmmakers who came to St. Louis

on September 17, 2017 to document the ongoing protests. (Id. at ~ 4) The Burbridges allege that

during the photographing, recording, and filming of the protestors and police, police officers

kettled 1 the assembled protestors, bystanders, and media, including the Burbridges, and deployed




1
 According to the Burbridges' Complaint, the term "kettling" refers to encircling an assembly
without providing a means of egress. (Second Am. Compl. ~ 32)
 Case: 4:18-cv-01561-JCH Doc. #: 39 Filed: 02/20/19 Page: 2 of 6 PageID #: 2978



chemical agents. (Id. at iii! 28-38) The Burbridges further aver that certain police officers

assaulted Plaintiff Drew Burbridge and took both Burbridges into custody. (Id. at iii! 41-71)

       On September 26, 2017, the Burbridges filed a Complaint against the City of St. Louis,

Missouri and several John Doe officers in their individual and official capacities ("Burbridge

case"). (ECF No. 1) The Burbridges filed two amended complaints, naming two of four officers

whose identities were revealed through the course of discovery. (ECF Nos. 29, 47) The

Burbridges now represent to the Court that they have identified all of the John Doe defendants

and seek to file a third amended complaint. (ECF No. 65)

       The counts alleged against Defendants in the Burbridges' Second Amended Complaint

include violation of the Burbridges' rights to freedom of speech and freedom of press (Count I);

First Amendment retaliation (Count II); Fourth Amendment violation for unlawful search and

seizure and use of excessive force (Count III); Fourteenth Amendment violation of the

Burbridges' right to procedural due process (Count IV); assault and battery (Counts V and VI);

false imprisonment (Counts VII and VIII); failure to instruct, train, supervise, control and/or

discipline (Count IX); malicious false prosecution (Count X); and conspiracy to deprive civil

rights (Count XI). (ECF No. 47)

       In addition to the Burbridges' cause of action, 22 other lawsuits pertaining to the

Stockley Verdict and related protests have been filed in federal court. On January 3, 2019,

Defendants filed a motion to consolidate the discovery in the Burbridge case with discovery in

those other pending cases. (ECF No. 52)

                                       Standard of Review

       Rule 42(a) of the Federal Rules of civil Procedure governs consolidation of cases and

provides: "[i]f actions before the court involve common questions of law or fact, the court may



                                                 2
 Case: 4:18-cv-01561-JCH Doc. #: 39 Filed: 02/20/19 Page: 3 of 6 PageID #: 2979



join for hearing or trial any or all maters at issue in the actions; consolidate the actions; or issue

any other orders to avoid unnecessary cost or delay." Fed. R. Civ. P. 42(a). A district court has

broad discretion in determining whether to order consolidation. Enter. Bank v. Saettele, 21 F.3d

233, 235 (8th Cir. 1994). "The threshold issue is whether the proceedings involve a common

party and common issues of fact or law.... The mere existence of common issues, however,

does not mandate that the cases be joined." A. O.A. v. Doe Run Res. Corp., No. 4: 11 CV 44 CDP,

2016 WL 1182631, at *2 (E.D. Mo. Mar. 28, 2016) (internal citation omitted). The purpose of

consolidation is to promote convenience and economy in the administration of actions. Saettele,

21 F.3d at 235 (citation omitted). However, consolidation is not appropriate if it leads to

inefficiency, inconvenience, or unfair prejudice to a party. E.E. 0. C. v. HEE Corp., 135 F.3d

543, 551 (8th Cir. 1998).

                                              Discussion

       Defendants maintain that consolidation of discovery in the cases involving the 2107

protests after the Stockley Verdict is appropriate because the Burbridges have alleged claims that

are virtually identical to the claims asserted by the plaintiffs in the other cases. Defendants

further aver that discovery will require duplication in all the pending cases, at least with respect

to claims of custom and policy of the St. Louis City police. The Defendants acknowledge that

they have filed motions to dismiss in the other pending actions. Defendants also admit that the

present cause of action by the Burbridges is more advanced than the other cases and that not all

claims arise out of the same incident. Defendants argue, however, that because the cases overlap

with respect to legal and factual issues, the Court should order consolidation of discovery to

ensure coordination and efficiency.




                                                   3
    Case: 4:18-cv-01561-JCH Doc. #: 39 Filed: 02/20/19 Page: 4 of 6 PageID #: 2980



                                                                                                   2
         The Burbridges and third-party movants Alex Nelson and Iris Nelson and Michael Faulk

respond that, while all 23 cases occurred within the same timeframe and stem from the same

events, the specific dates and individual circumstances are different. The Burbridges further

contend that consolidation would create unnecessary delay in their case, which has been ongoing

for over a year, and would cause a burden on counsel for the Burbridges, who does not represent

any of the other plaintiffs. The Burbridges' counsel, however, has expressed a willingness to

accommodate the Defendants on key shared witness depositions related to "pattern and practice"

which could be accomplished through mutual agreement as opposed to an order of consolidation.

The attorneys representing the movants have also expressed such willingness to meet and confer

regarding shared depositions.

         While the Court understands Defendants position as a party to all 23 cases, the Court

notes that the present case is much further along than the other cases. The parties have engaged

in written discovery and have participated in ADR once, with a second referral to ADR

scheduled in 2 months. The Burbridges have identified the officers involved and are ready to

begin taking depositions. Conversely, the other pending cases do not have Case Management

Orders in place, and they contain pending motions to dismiss and/or are awaiting responses to

the amended complaints. In light of the wide variance of procedural stages between the

Burbridge case and the other pending cases, the Court finds that consolidation is inappropriate.

See, e.g., A. O.A. v. Doe Run Res. Corp., 2016 WL 1182631, at *2 (finding consolidation would

be inefficient and inconvenient where the parties were at different procedural stages and the

newer cases had not begun even initial discovery); Northstar Marine, Inc. v. Huffman, Nos. 13-

0037-WS-C, 14-0205-KD-M, 2014 WL 4167019, at *3 (S.D. Ala. Aug. 21, 2014) (finding


2
 Movants are the plaintiffs in Nelson, et al. v. City of St. Louis, et al., 4:18CV1561 JCH, and
Faulk v. City ofSt. Louis, et al., and have different counsel than the Burbridges.
                                                 4
 Case: 4:18-cv-01561-JCH Doc. #: 39 Filed: 02/20/19 Page: 5 of 6 PageID #: 2981



consolidation would cause undue delay in adjudication of the older action where the new case

had not begun discovery and the parties and court would be forced to wait for the newer action to

catch up); Conley v. Stryker Corp., No. 11-3287-CV-S-ODS, 2011WL6888561, at *1 (W.D.

Mo. Dec. 28, 2011) (holding that consolidation would be inefficient and inconvenient because

the cases were at widely varying procedural stages); Fin-Ag, Inc. v. NAU Country Ins. Co., No.

CIV. 08-4141-KES, 2009 WL 44479, at *3 (D.S.D. Jan. 6, 2009) ("Because the cases are at

much different stages of preparation and litigation, consolidation would cause further delay and,

thus, is not appropriate."). Although the cases related to the Stockley Verdict do not warrant

consolidation, the Court is confident that the parties in all of the cases will be able to work

together in good faith and allow discovery to carry over to avoid redundancy.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants' Motion to Consolidate Discovery (ECF

No. 52) is DENIED.

       IT IS FURTHER ORDERED that the Clerk of the Court shall docket this

Memorandum and Order in the following cases:

       4: l 8CV308 JCH, Faulk v. City of St. Louis, et al.;

       4:18CV1561 JCH,Nelson, etal. v. CityofSt. Louis, etal.;

       4:18CV1564 RWS, Baude v. City of St. Louis, et al.;

       4:18CV1565 JCH, Dreith v. City ofSt. Louis, et al.;

       4:18CV1566 JAR, Thomas v. City ofSt. Louis, et al.;

       4:18CV1567 AGF,Laird, et al. v. CityofSt. Louis, etal.;

       4:18CV1568 RLW, Rose v. City of St. Louis, et al.;

       4:18CV1569 AGF, Alston v. City of St. Louis, et al.;



                                                  5
 Case: 4:18-cv-01561-JCH Doc. #: 39 Filed: 02/20/19 Page: 6 of 6 PageID #: 2982



       4:18CV1570 JAR, Robertson v. City of St. Louis, et al.;

       4:18CV1571 JCH, Gullettv. City of St. Louis, etal.;

       4:18CV1572 HEA, Newbold v. City ofSt. Louis, et al.;

       4:18CV1574 HEA, Davis v. City ofSt. Louis, et al.;

       4:18CV1575 CDP, Laney v. City ofSt. Louis, et al.;

       4:18CV1576 DDN, Ortega v. City ofSt. Louis, et al.;

       4:18CV1577 JAR, Zeigler v. City of St. Louis, et al.;

       4:18CV1629 JCH, Green v. City ofSt. Louis, et al.;

       4:18CV1674 JCH, Brandy v. City of St. Louis, et al.;

       4:18CV1676 JMB, Brown v. City of St. Louis, et al.;

       4:18CV1677 CAS, Aldridge v. City ofSt. Louis, et al.;

       4: 18CV 1678 JCH, Gray v. City ofSt. Louis, et al.;

       4:18CV1679 JCH, Kennedy v. City ofSt. Louis, et al.;

       4:18CV1680 AGF, DeMian v. City of St. Louis, et al.

Dated this 20th day of February, 2019.




                                                6
